Citation Nr: 1820354	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a lower back disorder with pain.

2.  Entitlement to service connection for an upper back disorder with pain.  

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for sexual dysfunction.

5.  Entitlement to service connection for special monthly compensation based on loss of use.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service in the Marine Corps from January 2009 to October 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.    

In July 2017, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.  In a February 2018 letter, the Board notified the Veteran that the VLJ who conducted his hearing had retired.  This letter offered the Veteran the option of electing a new hearing before a different VLJ and indicated that if no response was received within 30 days, the Board would proceed without a hearing.  See 38 C.F.R. § 20.707 (2017).  A response was not received within 30 days.  The Board will now proceed with the adjudication of the appeal

The issues of entitlement to service connection for a lower back disorder with pain, entitlement to service connection for a upper back disorder with pain, entitlement to service connection for sexual dysfunction, and entitlement to special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

It is at least as likely as not that the Veteran's migraine headache disorder had its onset during military service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have been met.  38 U.S.C.  §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Migraine headaches are not specifically listed among the chronic diseases in 38 C.F.R. § 3.309 (a) although they may be considered an organic disease of the neurological system, which is listed under 38 § 3.309 (a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

At the Board hearing, the Veteran testified that his migraine headaches began during the last year of service.  

A February 2009 entry in the service treatment record noted a complaint of fever, headache, and chills.  That entry reflects a diagnosis of pneumonia.  There were no other complaints of headaches noted during service.  Although service treatment records do not document migraine headaches, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  The Veteran is competent to report that experienced headaches during service, and the Board finds his testimony credible.  

Post-service VA treatment records reflect a current diagnosis of migraine headaches.  VA treatment records reflect that the Veteran reported headaches in September 2013.  In December 2013, the Veteran complained of migraine headaches.  A May 2014 VA treatment note shows an assessment of migraine.   

Thus, the Board finds that the most probative evidence of record shows that migraine headaches had their onset in service and have been continuous since service.  Accordingly, service connection for migraine headaches is warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017). 



ORDER

Service connection for migraine headaches is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the claims on appeal and that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Service treatment records reflect that tenderness and painful motion of the lumbar spine was noted in September 2009.  The Veteran underwent a VA examination of his back in September 2013.  The examination report reflects a normal back examination, with no pathology found.  

At the Board hearing, the Veteran testified that he has been diagnosed with degenerative joint disease.  He testified that he currently receives treatment for his back disability at Thunderbird VA Health Care Clinic and Southwest VA Health Care Clinic.  VA treatment records were last associated with the claims file in December 2014.  The outstanding treatment records should be obtained and associated with the claims file.  The Veteran should then be afforded a VA examination to ascertain the nature and etiology of any upper or lower back disabilities.  

Regarding the claim for service connection for sexual dysfunction and special monthly compensation based on loss of use, the RO found that there is no evidence of a current disability.   VA treatment records dated in February 2014 noted that the Veteran was scheduled for a urology appointment at the VA in Albuquerque.  The treatment records from the Albuquerque VA should be obtained and associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding treatment records from the Thunderbird VA Health Care Clinic, Southwest VA Health Care Clinic, and New Mexico VA Health Care System.  

2.  Schedule the Veteran for a VA examination of his upper and lower back.  The claims file must be made available to, and reviewed by, the examiner.  The examination report should indicate that the claims file was reviewed.

(a)  All indicated tests should be performed and all findings should be reported in detail.  The examiner should diagnose all current disabilities of the upper and lower back. 

(b)  The examiner should provide an opinion as to whether an upper back disability is at least as likely as not related to service.

(c) The examiner should provide an opinion as to whether a lower back disability is at least as likely as not related to service.  

The examiner should consider the September 2009 entry in the service treatment record which noted that the lumbar spine was tender to palpation and painful at the extremes of range of motion.  The examiner should also consider the Veteran's hearing testimony of back symptoms in service.

(d)  The examiner should provide a complete rationale for the opinion, with references to the record.  If an opinion cannot be expressed without resort to speculation, the examiner should explain why this is the case. 

3.  Readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


